Exhibit 10.82

EXHIBIT D

SWINGLINE NOTE

 

$3,000,000.00    June     , 2008

FOR VALUE RECEIVED, the undersigned, EXACTECH, INC., a Florida corporation (the
“Borrower”), hereby promises to pay to SUNTRUST BANK, a Georgia banking
corporation (the “Swingline Lender”) or its registered assigns, at the office of
SunTrust Bank (“SunTrust”) at 5080 Newberry Road, Gainesville, Florida 32607, on
the earlier of: (i) the Swingline Termination Date [as defined in the Revolving
Credit Agreement dated of even date herewith (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders from time to time party thereto, and SunTrust,
as administrative agent for the lenders] and (ii) an Event of Default (as
defined in the Credit Agreement) the lesser of the principal sum of Three
Million and No/100 Dollars ($3,000,000.00) and the aggregate unpaid principal
amount of all Swingline Loans made by the Swingline Lender to the Borrower
pursuant to the Credit Agreement in lawful money of the United States, in
immediately available funds. All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Credit Agreement.

Prior to an Event of Default, the Borrower hereby promises to pay interest in
like money at such office or place from the date hereof on the unpaid principal
balance hereof at the Index Rate plus the Applicable Margin. From and after an
Event of Default, the Borrower shall pay interest at the Default Interest rate.
Interest on the unpaid principal balance outstanding hereunder shall be
calculated on the basis of a year containing 360 days and shall be payable on
the earlier of demand or the maturity date of any borrowing and upon the final
payment of the unpaid principal amount hereof.

If any payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in Gainesville, Florida, are authorized or
required by law to close, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. All
borrowings evidenced by this Swingline Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Swingline Note and the Credit
Agreement. Reference is made to the Credit Agreement for mandatory and optional
payments and prepayments and for acceleration of the maturity hereof upon the
happening of certain stated events. This Note is secured by the Collateral and
the instruments referred to in the Credit Agreement, all as more particularly
described and provided therein, and is entitled to the benefits thereof.

The Borrower hereby waives diligence, presentment, protest and notice of any
kind, and assent to extensions of the time of payment, release, surrender or
substitution of security, or forbearance or other indulgence, without notice.
The total liability of the Borrower and any endorsers or guarantors hereof for
payment of interest shall not exceed any limitations imposed on the payment of
interest by applicable usury laws. If any interest is received or charged by any
holder hereof in excess of that allowable, the Borrower shall be entitled to an
immediate refund of the excess.



--------------------------------------------------------------------------------

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the Borrower or any successors or assigns of the
Borrower, and the Swingline Lender or any holder hereof. In the event the
Swingline Lender or any holder hereof shall retain or engage an attorney to
collect or enforce or protect its interests with respect to this Note, the
Borrower shall pay all of the reasonable costs and expenses of such collection,
enforcement or protection, including reasonable attorneys’ fees, whether or not
suit is instituted and including reasonable attorneys’ fees incurred on appeal
or in any bankruptcy proceedings.

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Note shall be governed by
and construed in accordance with the laws of the State of Florida, and shall be
binding upon the successors and assigns of the Borrower and inure to the benefit
of the Swingline Lender, its successors, endorsees and assigns. If any term or
provision of this Note shall be held invalid, illegal or unenforceable, the
validity of all other terms and provisions thereof shall in no way be affected
thereby.

THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO
A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE AND ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE BORROWER OR
THE SWINGLINE LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SWINGLINE
LENDER TO MAKE THE LOAN EVIDENCED BY THIS NOTE.

 

EXACTECH, INC., a Florida corporation By:  

 

Name:  

 

Its:  

 

  [SEAL]

COUNTY OF CAMDEN

STATE OF GEORGIA

Sworn to and subscribed before me this the      day of June, 2008 by
                        , as                          of Exactech, Inc., a
Florida corporation, who is personally known to me or who has produced Florida
Drivers License identification and who has taken an oath.

 

 

 

  Notary Public, State of Georgia   Name:   

 

  My Commission Expires   

 

  My Commission Number:   

 